Citation Nr: 0633066	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a pilonidal cyst, dry.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to June 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine, which, in pertinent part, 
denied an evaluation in excess of 10 percent for the 
veteran's service-connected disability identified as 
pilonidal cyst, dry.  The Providence RO is the agency of 
original jurisdiction (AOJ).

The RO had initially granted service connection and a 10 
percent rating for pilonidal cyst by way of an October 1947 
decision.  In 1948, the RO reduced the disability rating from 
10 to 0 percent.  The Board affirmed this reduction in August 
1949.  By way of a May 1995 rating action, the RO increased 
the evaluation for the pilonidal cyst residuals to 10 percent 
(based on scarring) effective from February 1995.  

In a statement received in November 2004 and in a report of 
contact dated in June 2005, the veteran contends that he 
should have been in receipt of a 10 percent rating for his 
pilonidal cyst since 1948, when the RO reduced his 10 percent 
rating to a non-compensable rating.  It is not clear as to 
whether the veteran wishes to proceed with a claim to revise 
the August 1949 Board decision based on the presence of clear 
and unmistakable error (CUE), or whether the veteran is 
claiming that an earlier effective date prior to 1995 is 
warranted for his current 10 percent rating.  As neither 
issue has been procedurally prepared or certified for 
appellate review, the Board is referring these matters to the 
RO for initial consideration and appropriate adjudicative 
action, if appropriate. 

The veteran filed a Motion to Advance on the Docket in August 
2006.  Good or sufficient cause having been shown, the motion 
to advance on the Board's docket was granted in October 2006.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's pilonidal cyst residuals are currently 
productive of no more than a deep scar that causes pain, does 
not cause limitation of motion, and impacts an area of 42 
square centimeters.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & West Supp 2005).

2.  The criteria for an evaluation in excess of 10 percent 
for pilonidal cyst, dry, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.118, Diagnostic Codes 
7800-7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson,  19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claim.  The claim was last readjudicated in the June 2005 
statement of the case (SOC).  As noted in the Introduction, 
in August 2006, the veteran filed a Motion to Advance on the 
Docket based upon his age.  Good or sufficient cause having 
been shown, the motion to advance on the Board's docket was 
granted in October 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical and personnel 
records; reports of VA examination dated between 1948 and 
2004; and private medical records from Dr. CJA.  The 
veteran's representative contends that the June 2004 VA 
examination is inadequate for evaluating the veteran's 
present level of disability; however, the Board finds that 
the examination is adequate for rating purposes.  In this 
regard, the June 2004 VA examination took a complete history 
of the veteran and a physical examination was performed.   
Moreover, as will be delineated below, the veteran has not 
sought treatment for his pilonidal cyst since 1949.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Factual Background

Private medical records from Dr. CJA show he first operated 
on the veteran for a pilonidal sinus in September 1945, prior 
to his period of active duty service.  Records dated in July 
1947 indicate the veteran was under Dr. CJA's care in April 
1947 following a radical secondary operation for the cure of 
a recurrent pilonidal sinus performed at the Army Base 
Hospital at Fort Bragg, North Carolina, in March 1947.  
During the four weeks the veteran was under Dr. CJA's care, 
the wound was treated daily with sitz baths and dressings.  
Thereafter, he had exposure to ultra-violet light about five 
times a week.  After the veteran's discharge from service, 
the veteran had an epithelial bridge over the dead space that 
was still granulating and discharging.  The underlying scar 
was incised and the previous routine of treatment was 
started.  A letter dated in 1947 shows the cyst continued to 
drain persistently.

A June 1948 report of VA examination revealed a scar in the 
integrated fold and residual pilonidal cyst excisions.  There 
was no sinus tract present or drainage.  The area was 
painful.  

An April 1949 letter from Dr. CJA showed there was no 
drainage.  However, the absence of fat was found to make the 
area more susceptible to pressure than it would otherwise be.

There is no evidence of record that the veteran has undergone 
any treatment for recurrence of his pilonidal cyst since 
1949.  The only pertinent medical evidence of record since 
that time is found in reports of VA examination dated in 
April 1995 and June 2004.

Upon VA examination in April 1995, the veteran reported his 
drainage resolved in 1948 or 1949.  Since that time he 
indicated he had a dull aching pain precipitated by prolonged 
sitting.  Physical examination revealed an approximately 5x 5 
centimeters well-healed surgical depression overlying the 
lower sacral spine.  The overlying scar tissue showed a 
slight contraction, but there was no sinus tract or any 
residual cyst palpated.  There was mild tenderness upon deep 
palpation of the area.  The veteran was diagnosed with 
chronic tenderness upon sitting probably secondary to loss of 
tissue bulk.

Upon VA examination in June 2004, the veteran reported 
increased pain in the coccyx area and lower sacral area where 
the scar was located.  He stated that he was not able to sit 
for prolonged periods of time.  There was no other tissue 
loss or breaking down of the scar over the years.  On 
physical examination, there was a very irregular hypo 
pigmented scar located just over the coccyx in the buttock 
fold that was 6 x 7 centimeters with some keloid tissue 
formation.  There was loss of underlying tissue and adherence 
of the underlying tissue of 1.5 x 1 centimeters directly in 
the center of the scar.  The skin was irregular.  There was a 
depression in the scar where it did adhere to the underlying 
tissue.  There was a small fissure in the buttock fold 
opening 0.5 x 0.1 centimeters, which was hyperemic in color.  
There was no drainage.  The location of the scar was not such 
that it limited motion of a joint.  The veteran was diagnosed 
with status post excision of pilonidal cyst with residual 
scarring at least as likely as not the cause of continued 
pain in that location.  

Criteria and Analysis

The veteran argues that his pilonidal cyst is more severe 
than is contemplated by the currently assigned 10 percent 
rating.  Specifically, he has asserted that his 
symptomatology, to include pain upon sitting for extended 
lengths of time and lack of fleshy protection when he sits, 
warrants a higher evaluation.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  

Other applicable, general policy considerations include the 
following:  interpreting reports of examination in light of 
the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

At the outset, the Board notes the rating criteria for 
evaluating skin disorders were amended, effective from August 
30, 2002.  See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  
Since the veteran filed his instant request for an increased 
rating in April 2004, the Board shall apply the diagnostic 
criteria for rating his pilonidal cyst scar effective from 
August 2002.  

38 C.F.R. § 4.118, Diagnostic Code 7801 pertains to all scars 
(other than on the head, face, or neck) which are deep or 
cause limited motion.  Pursuant to Diagnostic Code 7801, such 
a scar or scars warrants a 10 percent disability evaluation 
when it involves an area or areas exceeding 6 square inches 
(39 square centimeters).  A 20 percent disability evaluation 
is warranted for when it involves an area or areas exceeding 
12 square inches (77 square centimeters).  Higher ratings are 
warranted when the disability involves a greater area.  Note 
2 following Diagnostic Code 7801 defines a deep scar as one 
associated with underlying soft tissue damage.  

A 10 percent rating is also warranted when the veteran has a 
scar (not on the head, face, or neck) that is superficial and 
does not cause limitation of motion if the scar has an area 
exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Scars may also be rated based on limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Here, the veteran's pilonidal cyst scar has been rated under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  Under this code 
section, a 10 percent evaluation is to be assigned for 
superficial, unstable, scars.  As this is the maximum 
schedular rating available under this code section, no higher 
rating is possible.  Id.  

On review of the record, the Board finds evidence that the 
veteran's residual scar from his pilonidal cyst involves 
underlying soft tissue damage as is show by objective 
findings on VA examination in August 2004, including loss of 
underlying tissue and adherence with underlying tissue.  
Since the underlying soft tissue damage indicates that the 
scar is deep, the veteran's service-connected disability is 
more accurately rated under Diagnostic Code 7801.  That being 
said, a rating in excess of 10 percent is still not warranted 
under Diagnostic Code 7801, as the impacted area (6 
centimeters by 7 centimeters, or 42 square centimeters) does 
not reach the level (77 square centimeters) required for the 
next higher rating.   8 C.F.R. § 4.118, Diagnostic Code 7801.

The Board has considered evaluating the veteran's service-
connected disability under other possibly applicable 
Diagnostic Code found at 38 C.F.R. § 4.118 (containing the 
schedule for rating disorders of the skin).  The facts of 
record, however, do not show that a rating in excess of 10 
percent is warranted under any other Diagnostic Code.  A 
higher rating is not available under Diagnostic Code 7800 for 
disfigurement of the head, face or neck as the service-
connected scar is located over the coccyx in the buttock 
fold.  Additionally, the veteran's scar did not impact an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
which would be required for a 10 percent rating under 
Diagnostic Code 7802.  Diagnostic Code 7803 and 7804 
(pertaining to superficial scars rather than deep scars) do 
not provide for ratings in excess of 10 percent.  Finally, 
there is no objective evidence of record showing that the 
veteran's service-connected pilonidal cyst scar results in 
any limitation of function of an affected body part so as to 
warrant a higher rating under Diagnostic Code 7805.  
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical and personnel records; reports of VA 
examination dated between 1948 and 2004; and private medical 
records from Dr. CJA.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis above focused 
specifically on what evidence is needed to substantiate the 
claim for increase and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Based on this review, the Board finds that the veteran's 
pilonidal cyst, most closely approximates the criteria for a 
10 percent rating under Diagnostic Code 7801.  See 38 C.F.R. 
§§ 4.3, 4.7.  In reaching this determination, the Board has 
considered the clinical manifestations of the veteran's 
pilonidal cyst scar and its effect on earning capacity and 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
At present, however, there is no basis for assignment of an 
evaluation in excess of 10 percent.  

The veteran's representative has argued for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321.  With regard 
to whether to grant an increased evaluation on the basis of 
the criteria for assignment of an extraschedular evaluation, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the VA Under Secretary for Benefits or the Director of 
the VA Compensation & Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In the unusual case where the schedular 
evaluation is found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with impairment in 
the average earning capacity due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).

Other than the veteran's assertions, the Board finds no 
evidence that the veteran's pilonidal cyst scar presented 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to his pilonidal cyst, which 
would render impractical the application of the regular 
schedular standards.  The veteran's pilonidal cyst has not 
required frequent inpatient hospitalization or by itself 
markedly interfered with employment.  The Board notes that 
there has been no evidence of treatment for the veteran's 
pilonidal cyst since 1949.  Thus, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As the preponderance of the evidence is against the claim for 
increase, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for pilonidal cyst, dry, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


